EXHIBIT 21 LIST OF REGISTRANT'S SUBSIDIARIES AND AFFILIATES Aljoma Holding Company, LLC Michigan UFP Lansing, LLC Michigan Aljoma Lumber, Inc. Florida UFP McMinnville, LLC Michigan Ardellis InsuranceLtd. Bermuda UFP Mexico Embalaje y Distribution S. DE R. L. DE C.V. (33% owned) Mexico Caliper Building Systems, LLC Michigan UFP Mid-Atlantic, LLC Michigan D & L Framing, LLC (100% owned) Nevada UFP Minneota, LLC Michigan D&R Framing Contractors, L.L.C.(50% owned) Michigan UFP Morristown, LLC Michigan Eovations, LLC Michigan UFP Moultrie, LLC Michigan Great Lakes Framing, LLC Michigan UFP New London, LLC Michigan Gulf Coast Components, LLC (50% owned) Michigan UFP New Waverly, LLC Michigan International Wood Industries, Inc. California UFP New Windsor, LLC Michigan Maine Ornamental, LLC Michigan UFP New York, LLC Michigan Mid Atlantic Framing, LLC Michigan UFP Northeast, LLC Michigan Pinelli Universal TKT, S. de R.L. de C.V. (50% owned) Mexico UFP Parker, LLC Michigan Pinelli Universal, S. de R.L. de C.V.(50% owned) Mexico UFP Purchasing, Inc. Michigan PR Distribution, LLC Michigan UFP Ranson, LLC Michigan Shawnlee Construction LLC Michigan UFP Real Estate, Inc. Michigan Shepardville Construction, LLC Michigan UFP Riverbank, LLC Michigan Titan Foundations, LLC Michigan UFP Riverside, LLC Michigan TKT Real Estate, S. de R.L. de C.V. (50% owned) Mexico UFP Saginaw, LLC Michigan Treating Services of Minnesota, LLC Michigan UFP Salisbury, LLC Michigan Tresstar, LLC Michigan UFP San Antonio, LLC Michigan U.F.P Mexico Holdings, S. de R.L. de C.V. Mexico UFP Schertz, LLC Michigan UFP Ashburn, LLC Michigan UFP Southeast, LLC Michigan UFP Atlantic Division, LLC Michigan UFP Southern Holding Company, Inc. Michigan UFP Atlantic, LLC Michigan UFP Southwest, LLC Michigan UFP Auburndale, LLC Michigan UFP Stockertown, LLC Michigan UFP Belchertown, LLC Michigan UFP Tennessee, LLC Michigan UFP Berlin, LLC Michigan UFP Thorndale Partnership (70% owned) Canada UFP Blanchester, LLC Michigan UFP Thornton, LLC Michigan UFP Burleson, LLC Michigan UFP Transportation, Inc. Michigan UFP Chandler, LLC Michigan UFP Union City, LLC Michigan UFP Distribution, LLC Michigan UFP Ventures II, Inc. Michigan UFP Eastern Division, Inc. Michigan UFP Warrens, LLC Michigan UFP Eatonton, LLC Michigan UFP West Central, LLC Michigan UFP Elizabeth City, LLC Michigan UFP Western Division, Inc. Michigan UFP Emlenton, LLC Michigan UFP Western Holding Company, Inc. Michigan UFP Far West, LLC Michigan UFP White Bear Lake, LLC Michigan UFP Gordon, LLC Michigan UFP Windsor, LLC Michigan UFP Grandview, LLC Michigan UFP Woodburn, LLC Michigan UFP Granger, LLC Michigan United Lumber & Reman, LLC (50% owned) Michigan UFP Great Lakes, LLC Michigan Universal Consumer Products, Inc. Michigan UFP Gulf, LLC Michigan Universal Forest Products of Canada, Inc. Canada UFP Haleyville, LLC Michigan Universal Forest Products RMS, LLC Michigan UFP Harrisonville, LLC Michigan Universal Forest Products Texas LLC Michigan UFP Hillsboro, LLC Michigan Universal Forest Products, Inc. Michigan UFP Holding Company, Inc. Michigan Universal Truss, Inc. Michigan UFP Houston, LLC Michigan Western Building Professionals of California II Limited Partnership Michigan UFP Janesville, LLC Michigan Western Building Professionals of California, Inc. Michigan UFP Lafayette, LLC Michigan Western Building Professionals, LLC Michigan
